UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2398


JEROME J. BROWN,

                Plaintiff - Appellant,

          v.

HOFFMAN COMPANY, LLC; PRESIDENT LAUREN K. DOUGLAS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01364-LMB-TRJ)


Submitted:   February 5, 2014             Decided:   February 20, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome    J.    Brown   appeals    the      district      court’s      order

dismissing    his    civil    complaint     for      lack     of    subject       matter

jurisdiction.        We     have    reviewed      the    record       and     find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See Brown v. Hoffman Co., No. 1:13-cv-

01364-LMB-TRJ (E.D. Va. filed Nov. 7, 2013; entered Nov. 15,

2013).     We grant Brown leave to proceed in forma pauperis.                        We

dispense     with    oral    argument    because        the     facts       and   legal

contentions    are   adequately      presented     in     the      materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2